Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
 	The restriction response on 8/10/22 is acknowledged.  Claims 1-18 are cancelled and claims 19-38 are new.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

 	The present invention pertains to a device for nasal insertion comprising an open-ended tubular element having: a bottom ring; a top ring, the top ring being a closed ring; and at least one curved resilient strut connected to and serving as a spring between the bottom ring and to the top ring; wherein the tubular element extends along a central tube axis between the bottom ring and the top ring, the bottom ring having a larger diameter than the top ring; wherein the nasal device is configured for insertion into a nasal passage; and wherein the bottom ring is adapted to affix a filter.
 	The closest prior art includes Brunst US 20070175478 who teaches a tubular element (12) with a spring (18) however, Brunst fails to teach a top and bottom ring connected by a spring.  Loschke DE 19903782 teaches spiral springs, however fails to teach closed top ring and bottom ring.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/18/22